t c memo united_states tax_court donald l rogers and vyon m rogers petitioners v commissioner of internal revenue respondent docket no filed date scott w gross for petitioners frederic j fernandez and mark j miller for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioners a notice_of_deficiency for tax_year determining a deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners seek redetermination of the deficiency and the penalty on date the parties submitted a joint stipulation of settled issues reflecting the resolution of a number of issues with respect to petitioners’ tax_year the remaining issues for decision are whether petitioners failed to report income of dollar_figure related to mr rogers’ services as a pastor for tax_year and whether petitioners are liable for the accuracy-related_penalty imposed under sec_6662 for tax_year findings_of_fact some of the facts have been stipulated and are so found the proposed stipulations deemed admitted under rule f on date the stipulation of facts filed and supplemented on date and the associated exhibits received in evidence are incorporated herein by this reference petitioners resided in wisconsin when the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure this amount consists of dollar_figure in home mortgage payments dollar_figure in credit card payments and dollar_figure in utility payments made on behalf of petitioners petitioner donald rogers is a pastor at the pentecostals of wisconsin pow he was formerly employed in the fields of sales and marketing but has been involved in ministry for over years mr rogers’ duties as a pastor include free home bible studies new life classes men’s and women’s ministries marriage outreach youth outreach and children’s outreach in return for these services pow pays petitioners’ personal credit card bills utility bills and home mortgage payments mr rogers registered pow in as a nonstock corporation in the state of wisconsin for which mr rogers was listed as a registered agent pow operated in this fashion until when mr rogers and other members of pow sought dissolution of the entity in favor of setting up a corporation sole mr rogers and the other members sought out sacm management sacm to help facilitate the steps necessary to complete the conversion to a corporation sole on date mr rogers signed a document entitled vow of poverty statement of faith detailing that any donation honorarium and or and endowment given to mr rogers personally will be considered the property of the mortgage payments made by pow on petitioners’ behalf were for a house solely owned by petitioners and titled in their names the house was originally transferred to pow in but was transferred back to petitioners in pow and that pow will in turn provide for mr rogers’ needs the document further states that mr rogers further understands that any honorarium donation and or endowment received by him when performing ministerial duties among any other membership of the ecclesiastical church body or among the public that is required by the church is not mine personally but is actually that of pow and will be turned over to same even though mr rogers has taken this vow of poverty he further understands that any income wages he would received outside of pow that is not done on behalf of or is not required by church ministry is considered a third party and will be considered income to him and is taxable on date an entity registered as the office of presding sic pastor donald l rogers and his successors a corporation sole was created in the state of nevada on date pow filed articles of dissolution in the state of wisconsin despite the corporation sole’s having been set up as a nevada entity with a nevada address pow continued to operate in the milwaukee wisconsin area in tax_year various amounts were paid on petitioners’ behalf by pow in return for mr rogers’ ministerial services pow made dollar_figure of home mortgage payments dollar_figure in personal credit card payments and dollar_figure of utility payments on petitioners’ behalf for a total of dollar_figure petitioners timely filed a joint federal_income_tax return for tax_year by date on their return petitioners reported wage income from victory christian academy of dollar_figure petitioners also reported itemized_deductions for home mortgage interest and charitable_contributions of dollar_figure and dollar_figure respectively petitioners did not report any income from amounts pow paid on their behalf nor did they file a timely certificate of exemption from self-employment_tax in accordance with sec_1402 on date respondent issued to petitioners a notice_of_deficiency for tax_year determining a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure this determination reflected in part respondent’s finding that petitioners failed to report dollar_figure of taxable income4 for amounts pow paid on their behalf for tax_year on date petitioners timely filed a petition in this court for redetermination the notice further determined that this income should be reported as profit or loss from a business and that petitioners were liable for self-employment_tax on that income the remainder of respondent’s determinations have been resolved through the stipulation of settled issues lodged by the parties on date as referenced above i unreported income opinion sec_61 defines gross_income as all income from whatever source derived including compensation_for services this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 sec_1401 imposes a tax on an individual’s self-employment_income which is defined as the net_earnings_from_self-employment derived by an individual during a taxable_year sec_1402 net_earnings from self- employment is the gross_income derived by an individual from any trade_or_business carried on by that individual less the deductions attributable to that trade_or_business sec_1402 pursuant to sec_1402 a duly ordained commissioned or licensed minister of a church in the exercise of his ministry is engaged in carrying_on_a_trade_or_business unless the minister is exempt from self- employment_tax pursuant to sec_1402 unless an exemption_certificate is timely filed the minister is liable for self-employment_tax on income derived from the ministry sec_1402 the time limitation imposed by sec_1402 the operative document used to apply for this exemption is form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners is mandatory and is to be complied with strictly 89_tc_922 bennett v commissioner tcmemo_2007_355 sec_1 e - 3a income_tax regs petitioners did not file a timely application_for exemption from self-employment_tax for tax_year petitioners therefore do not qualify for an exemption from self-employment_tax for amounts pow paid on their behalf sec_107 provides that gross_income does not include in the case of a minister_of_the_gospel the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home in order for a minister to be eligible for this exclusion the following requirements must be met the home or rental allowance must be provided as remuneration for services which are ordinarily the duties of a minister_of_the_gospel before the payment of this rental allowance the employing church or other qualified_organization must designate the rental allowance pursuant to official action which may be evidenced in an employment contract or by any other appropriate instrument and the designation must be sufficient in that it clearly identifies the portion of the minister’s salary that is the rental allowance sec_1_107-1 and b income_tax regs there is no evidence that a rental allowance was designated in an official action between pow and petitioners in fact mr rogers testified at trial that pow never considered the mortgage payments made on petitioners’ behalf to be parsonage allowances accordingly petitioners are not entitled to exclude mortgage payments pow made on their behalf as a parsonage_allowance under sec_107 petitioners failed to avail themselves of either the exemption from self- employment_tax under sec_1402 or the exclusion for rental allowance under sec_107 instead petitioners’ primary contention at this point is that mr rogers’ vow of poverty insulated them from being taxed on the compensation they received for mr rogers’ services to pow petitioners point to several cases and a revenue_ruling issued by the commissioner to illustrate that while members of religious orders who have taken a vow of poverty are subject_to tax for income received in their individual capacities they are not subject_to tax on income received by them merely as agents of the orders of which they are members see 800_f2d_672 7th cir aff’g 84_tc_764 780_f2d_1005 fed cir mceneany v commissioner tcmemo_1986_ revrul_77_290 1977_2_cb_26 however petitioners’ reliance on these authorities is misguided in each of these cases the taxpayer was paid a salary by a third party and remitted this salary to the religious_order by assignment in accordance with the vow of poverty here petitioners did not receive a salary from a third party and did not remit any income to pow by assignment mr rogers provided services to pow and received compensation_for those services in the form of payments pow made on petitioners’ behalf the critical difference is that in this case there was no income transferred to pow from petitioners pursuant to their vow of poverty the mortgage payments pow made were applied toward a house owned solely by petitioners and titled in petitioners’ names similarly the credit card payments and utility payments pow made on behalf of petitioners served only to benefit petitioners in meeting their basic living_expenses it would be a mischaracterization of the facts to state that petitioners were paid a salary as agents of pow and that this salary was assigned for the benefit of pow when in fact no such salary was paid and all income issued to petitioners was used solely for their benefit accordingly the authorities cited by petitioners are inapplicable in this particular case pow paid dollar_figure on petitioners’ behalf for tax_year consisting of dollar_figure in home mortgage payments dollar_figure in credit card payments and dollar_figure in utility payments petitioners failed to show that they were entitled to an exemption from self-employment_tax for these amounts under sec_1402 petitioners likewise failed to show that they were entitled to exclude mortgage payments pow made on their behalf as a parsonage_allowance under sec_107 accordingly respondent’s determination that petitioners received dollar_figure of unreported self-employment_income for tax_year is sustained ii sec_6662 accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty equal to of an underpayment attributable to any substantial_understatement_of_income_tax under sec_7491 the commissioner has the burden of production to show that the imposition of a penalty under sec_6662 is appropriate however this does not mean the commissioner bears the burden_of_proof with regard to penalties only that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 further the commissioner does not have the burden to introduce evidence regarding reasonable_cause or substantial_authority id sec_6662 defines a substantial_understatement_of_income_tax as one which exceeds the greater of of the amount of tax required to be shown on the return or dollar_figure in a case such as this where the return shows a zero tax_liability the understatement and the amount of tax required to be shown on the return are the same accordingly the understatement of income_tax will be substantial only if the amount of tax required to be shown on the return exceeds dollar_figure no penalty will be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith rule a higbee v commissioner t c pincite- regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs it may be argued that petitioners acted with reasonable_cause and in good_faith when they relied on advice from sacm to set up a corporation sole structure for pow however mr rogers testified at trial that he and the members of pow had done the research over a number of years and decided to convert pow to the corporation sole structure he further testified that they sought sacm’s advice merely to effect the organization of pow as a corporation sole it is clear that the members of pow chose to convert pow into a corporation sole and that any reliance on sacm was in the execution of that decision accordingly petitioners did not rely on a tax professional such that the reliance would constitute reasonable_cause under sec_6664 alternatively it may be argued that petitioners made a reasonable and honest mistake of law that using the corporation sole structure in conjunction with their vow of poverty would exempt them from tax on amounts pow paid on their behalf in actuality restructuring pow as a corporation sole on its own did nothing to shield petitioners from tax on the amounts paid on their behalf petitioners’ understanding of the pertinent law seems to be that the vow of poverty protects them from income_tax in all circumstances particularly when the religious entity is set up as a corporation sole petitioners mistook the body of law surrounding the vow of poverty to apply to their circumstances as explained above it does not petitioners’ failure to avail themselves of the established exemption under sec_1402 in favor of the tenuous corporation sole theory they espoused was not a reasonable mistake of law given all the facts and circumstances petitioners have failed to present a colorable argument that they acted with reasonable_cause and in good_faith in filing a tax_return reflecting zero income_tax due for tax_year accordingly if the final computations under rule reflect an understatement of income_tax exceeding dollar_figure for tax_year petitioners will be liable for the accuracy-related_penalty under sec_6662 respondent alternatively asserts that if the understatement of income_tax for tax_year does not exceed dollar_figure petitioners should still be liable for the accuracy-related_penalty under sec_6662 because they acted with negligence or disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 sec_1_6662-3 income_tax regs while the court finds that petitioners’ mistake of law in this instance was not reasonable for the purposes of establishing reasonable_cause the court will not go so far as to say that petitioners acted with negligence or disregard of rules and regulations in the preparation of their return accordingly if petitioners’ understatement of income_tax for tax_year does not exceed dollar_figure ie it is not a substantial_understatement petitioners will not be liable for the accuracy-related_penalty for an underpayment_of_tax attributable to negligence under sec_6662 the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
